Citation Nr: 1742188	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-25 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent disabling for spondylolysis of the L5.

2.  Entitlement to an initial evaluation in excess of 20 percent disabling for right lower extremity radiculopathy, to include whether a compensable evaluation in warranted prior to November 9, 2012.

3.  Entitlement to an initial evaluation in excess of 20 percent disabling for left lower extremity radiculopathy, to include whether a compensable evaluation is warranted prior to November 9, 2012.

4.  Entitlement to a total disability rating based on unemployability due to service connected disability (TDIU), for the period prior to November 9, 2012, on an extraschedular basis.




REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to September 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.

The Veteran presented testimony at a hearing before the undersigned in October 2015.  The transcript has been associated with the claims file.

The case was previously before the Board in February 2016 when it was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives with regard to the issues decided below.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the issue of entitlement to a TDIU for the period prior to November 9, 2012, on an extraschedular basis, was previously characterized as entitlement to an effective date earlier than November 9, 2012, for the grant of TDIU.  The claim has been recharacterized as the Board below denies higher evaluations for the Veteran's service-connected lumbar spine and radiculopathy disabilities for the period prior to November 9, 2012, thereby limiting the Veteran's claim for TDIU to an extraschedular basis for the period prior to November 9, 2012.  

The issue entitlement to TDIU prior to November 9, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no point during the period on appeal did the Veteran's lumbar spine disability manifest incapacitating episodes or any ankylosis.

2.  Prior to November 9, 2012, the Veteran did not have mild incomplete paralysis of the right sciatic nerve.

3.  Prior to November 9, 2012, the Veteran did not have mild incomplete paralysis of the left sciatic nerve.

4.  Beginning November 9, 2012, the Veteran did not have more than moderate incomplete paralysis of the right sciatic nerve.

5.  Beginning November 9, 2012, the Veteran did not have more than moderate incomplete paralysis of the left sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for a service-connected spondylolysis of the L5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5243 (2016).

2.  For the period prior to November 9, 2012, the criteria for the assignment of a compensable rating for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016). 

3.  For the period prior to November 9, 2012, the criteria for the assignment of a compensable rating for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016). 

4.  For the period beginning November 9, 2012, the criteria for the assignment of an evaluation in excess of 20 percent for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016). 

5.  For the period beginning November 9, 2012, the criteria for the assignment of an evaluation in excess of 20 percent for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his disabilities requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca, 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Spondylolysis of the L5

The Veteran seeks an evaluation in excess of 40 percent disabling for a lumbar spine disability.  The Veteran is currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5237, 5242, Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V. 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Treatment records regarding the Veteran's lumbar spine during the period on appeal and Social Security Administration records have been associated with the claims file.  In addition, the Veteran was afforded VA medical examinations with regard to his lumbar spine in August 2009, November 2012, and May 2016.

The treatment records and the VA medical examination reports reveal pain, painful motion of the Veteran's lumbar spine, impairment of the ability to run due to flare-ups of the lumbar spine condition, difficulty climbing stairs, and difficulty sitting, standing, and weightbearing due to lumbar spine pain.

The Veteran was afforded a VA examination in November 2012.  The Veteran stated to have flare-ups in regard to the lumbar spine condition which occurred 2 times a day.  The duration for the flare-ups was a half hour and the Veteran described them as requiring bedrest and being incapacitated.

Upon examination in May 2016 the examiner was unable to test the range of motion of the back.  The Veteran reported that he was in too much pain and was unable to move through range of motion for fear that the pain with increase and incapacitation.

However, the records do not reveal incapacitating episodes, as defined by bed rest prescribed by a physician and treatment by a physician, or any ankylosis of the lumbar spine.

As the Veteran's lumbar spine disability does not manifest any ankylosis, even with consideration of the Veteran's complaints of pain, entitlement to an evaluation in excess of 40 percent disabling is denied.

B.  Lower Extremity Radiculopathy

The Veteran seeks entitlement to an evaluations in excess of 20 percent for left and right lower extremity radiculopathies, to include whether compensable evaluations are warranted prior to November 9, 2012.  The Veteran's radiculopathies are currently evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8520, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis of the sciatic nerve which is mild, moderate, or moderately severe, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The prefatory note to the diagnostic codes regarding diseases of the peripheral nerves indicates that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The Veteran was afforded a VA examination in August 2009.  There was an absence of weakness and paresthesias in both lower extremities.  There was no muscle atrophy in either lower extremity.  The muscle tone was normal in both lower extremities.  The motor strength was 5/5 and symmetrical in both lower extremities.  There was no sensory deficit to light touch and pinprick in the lower extremities.  The deep tendon reflexes were 1+ and symmetrical in both lower extremities.  

In June 2012 the chief complaint was pain in both feet, at the top and around the ankles.  The Veteran complained of losing balance easily upon stepping on stones or pebbles.  He complained of being a chronic ankle sprainer.  He used foot braces to walk when at home.  The Veteran used arthritis cream (Trixaicin) for general aches and pain.  The Veteran had full protective sensation when tested.  He had full range of motion of both feet.  Manual muscle test (MMT) was 5/5 in dorsiflexion and plantarflexion.  The Veteran had calcaneal eversion and too many toes sign.

The Veteran was afforded a VA examination in November 2012.  The Veteran was diagnosed with lumbosacral strain with radiculopathy of both lower extremities with a history of degenerative disk disease of L4-L5 with grade 1 spondylolisthesis L5 and S1.  Muscle strength testing was decreased to both lower extremities at 3 to 4 out of 5 of hip flexion knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was decreased motor function of 3 to 4 out of 5 bilaterally.  There was no evidence of muscle atrophy.  Reflex examination was +2 and normal for the knee and ankle bilaterally.  Sensory examination revealed a mild sensory loss of both lower extremities upper anterior thigh, thigh knee, lower leg, ankle, foot, and toes of mild sensory loss with monofilament testing in both lower extremities.  Straight leg raising test was positive for both lower extremities.  The examiner reported that the Veteran did have symptoms of radiculopathy which started approximately 5 years prior.  He described it as moderate to severe constant burning pain, numbness and tingling, weakness and fatigue radiating to both lower extremities.  There was evidence of radiculopathy noted at the time of examination in both lower extremities.  Nerve root involvement was that of the sciatic nerve both lower extremities.

The Veteran was afforded a VA medical examination in May 2016.  Muscle strength testing was 4/5 in hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension bilaterally.  The Veteran did not have any muscle atrophy.  Reflex examination was +1 in the knees and ankles bilaterally.  Sensory examination was normal in the upper anterior thighs, thigh/knee, lower leg/ankle, and foot/toes bilaterally.  Straight leg raising test was negative bilaterally.  The Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  

The Board finds that entitlement to a compensable evaluation for right and left lower extremity radiculopathy, for the period prior to November 9, 2012.  The Board acknowledges that in August 2009 the Veteran had deep tendon reflexes of 1+ bilaterally.  In addition, it is noted that in November 2012 the Veteran was noted to have had radiculopathy for 5 years prior.  However, prior to November 9, 2012, the Veteran's lower extremities did not manifest weakness or paresthesias.  There was no muscle atrophy.  Muscle strength was normal and there was no sensory deficit to light touch or pinprick.  The Veteran reported in June 2012 that he had pain in both feet, at the top and around the ankles; however, the Veteran used arthritis cream to treat general aches and pains.  Thus it is unclear whether the pain reported was arthritic or neurologic in nature.  As the evidence does not reveal symptoms more nearly approximate to at least mild radiculopathy in either the right or left lower extremity prior to November 9, 2012, entitlement to a compensable evaluation prior to November 9, 2012, is denied.

Beginning November 9, 2012, the Veteran's radiculopathy of the right and left lower extremities manifested muscle strength testing and motor function testing reduced to 3 to 4 out of 5.  Sensory testing was normal to mildly reduced.  The Veteran reported moderate to severe burning pain, numbness and tingling, weakness and fatigue radiating to both lower extremities.  Reflex examination was between +2 and +1.  Straight leg raising was negative in 2016 and there was no muscle atrophy or signs or symptoms of radiculopathy; motor strength and sensory examination were normal.  As such, the Board finds that the evidence does not reveal that the Veteran had symptoms of moderately severe incomplete paralysis of the sciatic nerve of either the right or left lower extremity.  Therefore, entitlement to an evaluation in excess of 20 percent for radiculopathy of the right and left lower extremity is denied.


ORDER

Entitlement to an evaluation in excess of 40 percent disabling for spondylolysis of the L5 is denied.

Entitlement to an initial evaluation in excess of 20 percent disabling for right lower extremity radiculopathy, to include whether a compensable evaluation in warranted prior to November 9, 2012, is denied.

Entitlement to an initial evaluation in excess of 20 percent disabling for left lower extremity radiculopathy, to include whether a compensable evaluation is warranted prior to November 9, 2012, is denied.

REMAND

In February 2016 the Board found that the Veteran did not meet the schedular criteria for the award of a TDIU prior to November 9, 2012.  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board noted that in a statement dated in January 2010 the Veteran's private provider reported that the Veteran was not employable secondary to lumbar back pain due to discogenic disease.  The Board then ordered that for any period on appeal prior to November 9, 2012, for which the Veteran does not meet the schedular criteria for award of a TDIU, the claim must be referred to the Director of C&P for extraschedular consideration.

An unsigned memorandum associated with the claims file in December 2016 indicated the claim would be forwarded to C&P.  Despite a reference in the December 2016 Supplemental Statement of the Case that the issue will be forwarded, there is no indication such action has been accomplished.  

Thus the Board finds that there has not been substantial compliance with the February 2016 remand orders.  Therefore, the claim is remanded for further action.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to the Director of VA's C&P Service or Under Secretary for Benefits for consideration of entitlement to an TDIU for the period prior to November 9, 2012, in accordance with 38 C.F.R. § 4.16(b).

2.  Then review the record and readjudicate the claims.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


